 



Exhibit 10.8
PROMISSORY NOTE

     
$500,000.00
  Los Angeles, California
 
  June 30, 2006

FOR VALUE RECEIVED, the undersigned (“Maker”) promises to pay to American Stem
Cell Corporation (“Payee”), or order, at 11300 West Olympic Blvd., Suite 800,
Attn: Christopher Dieterich, or at any other place that Payee designates by
notice to Maker, in United States Dollars, the sum of Five Hundred Thousand
dollars ($500.000.00) on the following terms.
1. Payments.
(a) Principal. Subject to the provisions of Section 2, the entire principal
amount hereof shall be payable in full on June 30, 2007 (the “Maturity Date”).
No interest shall accrue prior to maturity.
(b) Prepayments. This Note may be prepaid in whole or in part, at any time prior
to maturity without consent of the holder without any penalty or premium.
2. Early Repayment.
(a) Upon Closing of a Qualifying Financing. Upon the consummation of the Payee’s
placement of $2,000,000 or more in equity financing prior to the Maturity Date,
Maker shall make partial early repayment of this Note in an amount equal to 10%
of such financing up to the amount of $500,000; provided that if such financing
is part of a larger financing with multiple closings, no payment hereunder shall
be due until the final closing of such financing or the Maturity Date, whichever
comes first.
3. Default.
(a) Events of Default. Maker shall be in default of this Note on the occurrence
of any of the following:
(i) Payments. Failure of Maker to make any payment under this Note within three
days of the due date.
(ii) Bankruptcy.
(A) The filing by Maker of a voluntary petition in bankruptcy, a petition for
reorganization, arrangement or other relief under the United States Bankruptcy
Act, or a voluntary petition for the appointment of a receiver or comparable
relief from creditors under the laws of any state, or the making by Maker of an
assignment of all or substantially all of its assets for the benefit of
creditors.
(B) The adjudication of Maker as a bankrupt or insolvent, the appointment of a
receiver of all or substantially all of Maker’s assets, or the entry of an order
of the reorganization of Maker under the United States Bankruptcy Act, if such
adjudication, appointment or order is made on a petition filed against Maker and
is not, within 90 days after it is made, vacated or stayed on appeal or
otherwise, or if Maker consents to the appointment, order or petition.

 

 



--------------------------------------------------------------------------------



 



(b) Acceleration on Default. When Maker is in default, the entire unpaid
principal balance of this Note shall become immediately due and payable at the
election of Payee, upon the notification of such election to Maker and the
expiration of any applicable cure period, and interest shall accrue thereafter
on the unpaid balance at the rate of 8% per annum.
4. Collection Costs. On any default by Maker, Payee shall be entitled to recover
from Maker all costs of collection and enforcement, including, without
limitation, reasonable attorneys’ fees.
5. Condition of Payment. Payment under this Note is conditioned upon the absence
of breach by the ASC Parties under the Final Settlement Agreement, dated as of
June 30, 2006, between the ASC Parties and the Lifeline Parties (the “Settlement
Agreement”), the terms of which are hereby incorporated by reference. Payments
to be made under this Note may be offset against any amounts owed to Maker under
the Settlement Agreement at the election of Maker.
6. Remedies Cumulative. The rights and remedies of Payee under this Note are
cumulative and may be pursued singly, successively or together against Maker and
any funds or security held by Payee.
7. Governing Law. This Note and the rights and obligations of the parties hereto
shall be governed by and construed and enforced in accordance with the laws of
the State of California applicable to agreements executed and to be performed in
the State of California, irrespective of its choice-of-law provisions.
8. Notices. Unless otherwise expressly stated in this Note, all notices given
hereunder shall be in writing and shall be served personally, or be mailed in
U.S. mail, first class certified, registered or Express Mail postage prepaid,
and a return receipt requested, or be deposited with a nationally recognized
commercial courier service with next-day delivery charges prepaid. Notices may
also effectively be given by transmittal over facsimile machine or other
electronic transmitting device if the party to whom the notice is being sent has
a receiving device in its office and a copy of the notice is also served
personally or in the same manner required for a mailed notice or a notice
deposited with a commercial courier service. Notices shall be deemed received at
the earlier of actual receipt or three days following deposit, in the manner
required above, in U.S. mail or with a commercial courier service. Notices shall
be directed to the following addresses:

         
 
  Payee:   American Stem Cell Corporation
 
      C/O Christopher Dieterich
 
      11300 W. Olympic Blvd. Suite 800
 
      Los Angeles, CA 90064

 

2



--------------------------------------------------------------------------------



 



         
 
  Maker:   Lifeline Cell Technology, LLC
 
      157 Surfview Drive
 
      Pacific Palisades, CA 90272

Either party to this Note may change its address for notice purposes by giving
notice to the other parties in accordance with this Section 7, provided that the
address change shall not be effective until three days after notice of the
change.
9. Severability. If any part of this Note is determined to be illegal or
unenforceable, all other parts shall remain in effect.
10. Successors and Assigns. This Note shall inure to the benefit of and bind the
parties hereto and their respective successors, assigns, heirs, executors and
administrators.
IN WITNESS WHEREOF, Maker has signed and delivered this Note effective as of the
date first set forth above.
Lifeline Cell Technology, LLC
By:/S/ KENNETH C. ALDRICH
Accecpted: American Stem Cell Corporation
By:          /S/KENNETH SWAISLAND

 

3